Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 3, 2015

                                            No. 04-15-00323-CR

                                        IN RE Jesse Lee FLORES

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On May 27, 2015, relator filed a petition for writ of mandamus. This court has
determined that we are without jurisdiction to consider the requested relief. The petition is
DISMISSED FOR LACK OF JURISDICTION. Relator’s motion to waive the operation of
appellate rules is DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on June 3, 2015.



                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 91-05-112CRW, styled The State of Texas v. Jesse Lee Flores, pending in
the 218th Judicial District Court, Wilson County, Texas.